                 Case 20-50527-LSS              Doc 181        Filed 07/12/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                            Jointly Administered
                           Debtors.


BOY SCOUTS OF AMERICA,

                           Plaintiff,                       Adv. Pro. No. 20-50527 (LSS)

            v.
                                                            Re: Adv. Docket Nos. 54, 72, 77, 107, 116, 151, 162,
A.A., et al.,                                               178, & 179


                           Defendants.


 CERTIFICATE OF NO OBJECTION REGARDING AMENDED NOTICE OF FIFTH
STIPULATION BY AND AMONG THE BOY SCOUTS OF AMERICA, THE OFFICIAL
 COMMITTEE OF SURVIVORS OF ABUSE, AND THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS MODIFYING THE CONSENT ORDER GRANTING THE
 BSA’S MOTION FOR A PRELIMINARY INJUNCTION PURSUANT TO 11 U.S.C. §§
 105(a) AND 362 AND FURTHER EXTENDING THE TERMINATION DATE OF THE
                          STANDSTILL PERIOD

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the Amended Notice of Fifth Stipulation by and Among the Boy Scouts of America, The Official

Committee of Survivors of Abuse, and the Official Committee of Unsecured Creditors Modifying the

Consent Order Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-50527-LSS          Doc 181      Filed 07/12/21     Page 2 of 3




105(a) and 362 and Further Extending the Termination Date of the Standstill Period (the

“Stipulation”) (D.I. 179), filed on June 25, 2021.

               The undersigned further certifies that Morris Nichols has caused a review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Stipulation appears thereon. Pursuant to the Notice of Stipulation, objections to the Stipulation were

to be filed and served no later than July 8, 2021, at 4:00 p.m. (ET).

               WHEREFORE, the Debtors respectfully request that the Order attached to the

Stipulation be entered at the earliest convenience of the Court.

Dated: July 12, 2021                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                              /s/ Paige N. Topper
                                              Derek C. Abbott (No. 3376)
                                              Andrew R. Remming (No. 5120)
                                              Paige N. Topper (No. 6470)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, Delaware 19899-1347
                                              Telephone: (302) 658-9200
                                              Email: dabbott@morrisnichols.com
                                                     aremming@morrisnichols.com
                                                     ptopper@morrisnichols.com

                                              – and –

                                               WHITE & CASE LLP
                                               Jessica C. Lauria (admitted pro hac vice)
                                               1221 Avenue of the Americas
                                               New York, New York 10020
                                               Telephone: (212) 819-8200
                                               Email: jessica.lauria@whitecase.com

                                               – and –

                                               WHITE & CASE LLP
                                               Michael C. Andolina (admitted pro hac vice)
                                               Matthew E. Linder (admitted pro hac vice)
                                               Laura E. Baccash (admitted pro hac vice)
                                               Blair M. Warner (admitted pro hac vice)
                                               111 South Wacker Drive


                                                  2
Case 20-50527-LSS   Doc 181   Filed 07/12/21   Page 3 of 3




                       Chicago, Illinois 60606
                       Telephone: (312) 881-5400
                       Email: mandolina@whitecase.com
                              mlinder@whitecase.com
                              laura.baccash@whitecase.com
                              blair.warner@whitecase.com

                       ATTORNEYS FOR THE DEBTORS AND DEBTORS
                       IN POSSESSION




                          3
